Citation Nr: 0930965	
Decision Date: 08/19/09    Archive Date: 08/27/09

DOCKET NO.  04-23 557	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1.  Entitlement to service connection for a bilateral ankle 
disability to include a bilateral heel disability.

2.  Whether new and material evidence has been presented to 
reopen the claim for service connection for bilateral hearing 
loss.

3.  Whether new and material evidence has been presented to 
reopen the claim for service connection for a right hand 
disability.

4.  Whether new and material evidence has been presented to 
reopen the claim for service connection for a bilateral knee 
disability.

5.  Entitlement to an initial disability rating higher than 
20 percent for diabetes mellitus.

6.  Entitlement to a disability rating higher than 30 percent 
for coronary artery disease.

7.  Entitlement to an initial disability rating higher than 
30 percent for posttraumatic stress disorder.
REPRESENTATION

Veteran represented by:	Texas Veterans Commission

WITNESS AT HEARING ON APPEAL
Veteran 

ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
September 1948 to September 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in May 2002 and in August 2005 
of a Department of Veterans Affairs (VA) Regional Office 
(RO).

In an unappealed rating decision in March 1970, the RO denied 
the claim of service connection for a right hand disability.  
In an unappealed rating decision in July 1980, the RO denied 
the claims of service connection for a right hand disability 
and a right knee disability.  In an unappealed rating 
decision in December 1998, the RO denied the claims of 
service connection for a left knee disability and bilateral 
hearing loss.  At that time, the RO also held that new and 
material evidence had not been presented to reopen the claims 
of entitlement to service connection for a right hand 
disability and a right knee disability.  By operation of law, 
the unappealed rating decisions became final (hereinafter 
also referred to as finality).  38 U.S.C.A. § 7105.



On the current application to reopen, the RO reopened the 
claims and adjudicated the claims on the merits.  Where 
service connection for a disability has been denied in a 
final rating decision, a subsequent claim of service 
connection for the same disability may be considered on the 
merits only if new and material evidence has been received 
since the time of the prior adjudication.  The Board has 
jurisdictional responsibility to consider whether it is 
proper for a claim to be reopened, and what the RO determined 
in this regard is irrelevant.  Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001).  For this reason, the Board has styled 
the claims for service connection to reflect that finality 
had attached to the previous rating decisions, denying 
service connection for bilateral hearing loss, a bilateral 
knee disability, and a right hand disability.

Before deciding the claims of service connection for 
bilateral hearing loss and bilateral knee disability on the 
merits and the claims for increase for coronary artery 
disease and for posttraumatic stress disorder, the claims are 
REMANDED to the RO via the Appeals Management Center in 
Washington, DC.


FINDINGS OF FACT

1.  A chronic bilateral ankle disability to include a 
bilateral heel disability was not affirmatively shown to have 
been present in service, and the current bilateral ankle and 
heel disability is unrelated to an injury, disease, or event 
of service origin.

2.  In a rating decision, dated in December 1998, the RO 
denied service connection for bilateral hearing loss, and 
after the Veteran was notified of the adverse determination 
and of his appellate rights, he did not appeal the rating 
decision.

3.  The additional evidence presented since the December 1998 
rating decision relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim of service connection for bilateral 
hearing loss.

4.  In a rating decision, dated in December 1998, the RO 
denied service connection for a right hand disability, and 
after the Veteran was notified of the adverse determination 
and of his appellate rights, he did not appeal any of the 
rating decisions.

5.  The additional evidence presented since the December 1998 
rating decision does not relate to an unestablished fact 
necessary to substantiate the claim of service connection for 
right hand disability.

6.  In a rating decision, dated in July 1980, the RO denied 
service connection for a right knee disability, and after the 
Veteran was notified of the adverse determination and of his 
appellate rights, he did not appeal the rating decision; in a 
rating decision, dated in July 1980, the RO denied service 
connection for a left knee disability and the RO determined 
that service connection had not been presented to reopen the 
previously denied claim of entitlement to service connection 
for a right knee disability, and after the Veteran was 
notified of the adverse determination and of his appellate 
rights, he did not appeal the rating decision.

7.  The additional evidence presented since the December 1998 
rating decision relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim of service connection for a 
bilateral knee disability.

8.  Diabetes mellitus does not require regulation of 
activities, that is, avoidance of strenuous occupational or 
recreational activities.


CONCLUSIONS OF LAW

1.  A bilateral ankle disability to include a bilateral heel 
disability was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.303 (2008).

2.  The rating decision by the RO, dated in December 1998, 
denying service connection for bilateral hearing loss, became 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 
3.104(a) (2008).

3.  The additional evidence presented since the rating 
decision in December 1998 is new and material, and the claim 
of service connection for bilateral hearing loss is reopened.  
38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. § 
3.156(a) (2008).

4.  The rating decisions by the RO in December 1998, denying 
service connection for a right hand disability, became final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.104(a) 
(2008).

5.  The additional evidence presented since the rating 
decision in December 1998 is not new and material, and the 
claim of service connection for a right hand disability is 
not reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 
C.F.R. § 3.156(a) (2008).

6.  The rating decisions by the RO, dated in July 1980 and 
December 1998, denying service connection for a right and 
left knee disabilities became final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. § 3.104(a) (2008).

7.  The additional evidence presented since the rating 
decision by the RO in December 1998, denying service 
connection for a left knee disability and the application to 
reopen the claim of service connection for a right knee 
disability is not new and material, and the claim of service 
connection for a bilateral knee disability is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008). 

8.  The criteria for an initial rating higher than 20 percent 
for diabetes mellitus have not been met.  38 U.S.C.A. § 1155, 
5107(b) (West 2002); 38 C.F.R. § 4.119, Diagnostic Code 7913 
(2008).



Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159.

Duty to Notify

When VA receives a complete or substantially complete 
application for benefits, it will notify the claimant of the 
following: (1) any information and medical or lay evidence 
that is necessary to substantiate the claim, (2) what portion 
of the information and evidence VA will obtain, and (3) what 
portion of the information and evidence the claimant is to 
provide.  The notification requirements are referred to as 
Type One, Type Two, and Type Three, respectively.  See 
Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

In a new and material evidence claim, the notice must include 
the evidence and information that is necessary to reopen the 
claim and the evidence and information that is necessary to 
establish the underlying claim for the benefit sought.  
Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim. The five elements are: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  



Also, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided pre- and post-adjudication VCAA notice by 
letter, dated in November 2001, June 2003, August 2003, 
December 2004, May 2005, September 2005, March 2006, March 
2008, and June 2008.  The notice included the type of 
evidence needed to substantiate the claim of service 
connection for a bilateral ankle disorder to include a heel 
disorder; the application to reopen the claims of service 
connection for hearing loss, a right hand disability, and a 
bilateral knee disability; and the underlying claim of 
service connection for diabetes mellitus. 

On the claims of service connection, notice included the type 
of evidence needed to substantiate the claim, namely, 
evidence of an injury or disease or event, causing an injury 
or disease, during service; evidence of current disability; 
and evidence of a relationship between the current disability 
and the injury or disease or event, causing an injury or 
disease, during service.

On the claims to reopen, the Veteran was notified that new 
and material was needed to reopen the claim, that is, 
evidence not previously considered, which was not redundant 
or cumulative of evidence previously considered and that 
pertained to the reason the claims were previously denied, 
that is, the claimed disability was not incurred in or 
aggravated by service.  The notice included the type of 
evidence needed to substantiate the underlying claim of 
service connection. 

On the initial claim for increase, the Veteran was notified 
of the type of evidence needed to substantiate the underlying 
claim of service connection as well as how to substantiate 
his claim for a disability rating higher than 20 percent for 
diabetes mellitus.

The Veteran was notified that VA would obtain service 
records, VA records, and records of other Federal agencies, 
and that he could submit other records not in the custody of 
a Federal agency such as private medical records, or with his 
authorization VA would obtain any non-Federal records on his 
behalf.  He was also notified as to the general provisions 
for the effective date of a claim and for the degree of 
disability assignable.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (pre-adjudication VCAA notice); of Dingess v. 
Nicholson, 19 Vet. App. 473 (notice of the elements of the 
claim); and of Kent v. Nicholson, 20 Vet. App. 1 (2006) 
(elements of a new and material evidence claim).

On the claim for an initial disability rating higher than 20 
percent for diabetes mellitus, where, as here, service 
connection has been granted and an initial rating has been 
assigned, the claim of service connection has been more than 
substantiated, the claim has been proven, thereby rendering 
38 U.S.C.A. §5103(a) notice no longer required because the 
purpose that the notice was intended to serve has been 
fulfilled.  Once a claim of service connection has been 
substantiated, the filing of a notice of disagreement with 
the RO's decision, rating the disability, does not trigger 
additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further 
VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is 
no longer applicable in the claims for initial higher 
ratings.  Dingess, 19 Vet. App. 473; Dunlap v. Nicholson, 
21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. 
App. 128 (2008).


Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has afforded the Veteran VA 
examinations in February 2004 and May 2007. 

As the Veteran has not identified any additional evidence 
pertinent to the claims and as there are no additional 
records to obtain, the Board concludes that no further 
assistance to the Veteran in developing the facts pertinent 
to the claims is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for a Bilateral Ankle Disability to 
include a Bilateral Heel Disability

Factual Background 

The Veteran alleges entitlement to service connection for a 
bilateral ankle disability to include a bilateral heel 
disability.  He alleges that the pain starts in his heels and 
moves upward to his ankles and then into his shins.  The 
Veteran attributes his current disability to airborne 
training in service.  

The service treatment records are silent as to a complaint, 
treatment, finding, or a diagnosis of a right ankle 
abnormality or bilateral heel abnormality.  The records do 
disclose treatment for injuries to the left ankle.  In March 
1952, the Veteran received treatment for a recurrent left 
ankle sprain.  In June 1952, radiographic reports of the left 
ankle were negative.  The Veteran reinjured his left ankle in 
October 1952, when he fell off a truck.  Physical examination 
revealed tenderness over the left ankle; however, x-rays did 
not reveal any fracture.   There was no subsequent complaint, 
treatment, or diagnosis of a left ankle disability throughout 
the remaining 14 years of service.  


Moreover, on discharge in April 1969, the Veteran denied any 
bone or joint trouble or foot trouble.  The clinical 
evaluations of the lower extremities and feet were within 
normal limits.

After service, on VA examination in November 1969, the 
Veteran was able to walk on his heels and toes.  The right 
ankle reflex was active and the left ankle reflex was absent.  
On VA examination in February 2004, there was no evidence of 
cyanosis or clubbing of the extremities.  Strength was full 
in the lower extremities.  There was normal monofilament test 
of the lower extremities.  There was an intention tremor and 
trace lower extremity edema.  

In November 2005, the Veteran was afforded an additional VA 
examination.  He described pain in the lower extremities.  He 
denied experiencing any flare-ups, loss of motion, locking, 
instability, redness, or symptoms of inflammatory arthritis.  
Additionally, ankle x-rays revealed no evidence of fracture 
or dislocation; rather, the ankles were characterized as 
normal.  The ankle mortises were intact and there was no 
evidence of inflammatory or arthritic changes.  Upon review 
of the record and current x-ray findings of normal ankles, 
the examiner expressed the opinion that the arthralgia of the 
ankles was less likely than not secondary to his active duty 
parachute jumping.  Rather, the arthralgia was most likely 
due to the Veteran's advanced age.  

The Veteran was assessed as having a six year history of heel 
spurs syndrome in January 2007.

Principles of Service Connection

Service connection may be granted for a disability resulting 
from an injury or disease incurred or aggravated in military 
service.  38 U.S.C.A. §§ 1110, 1131. 



Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service. 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Analysis 

On the basis of the service treatment records a chronic or 
permanent bilateral ankle disability to include a heel 
disability was not affirmatively shown during service.  38 
U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  The service 
treatment records do show that the Veteran received treatment 
for left ankle sprains in 1952 and X-rays were negative, but 
there was no subsequent finding of any ankle and/or heel 
pathology, including by X-ray, on examination in April 1969 
prior to separation from service. 

As the service treatment records lack the documentation of 
the combination of manifestations sufficient to identify a 
chronic bilateral ankle and heel disability and sufficient 
observation to establish chronicity during service, and as 
chronicity in service is not adequately supported by the 
service treatment records, then a showing of continuity of 
symptomatology after service is required to support the 
claim.

After service, the absence of symptoms for many years 
interrupts continuity of symptomatology.  38 C.F.R. § 
3.303(b); Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd 
sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (It was proper to consider the veteran's entire medical 
history, including a lengthy period of absence of 
complaints.).

Here, the evidence of continuity fails not because of the 
lack of medical documentation, rather the assertions of 
continuity are not credible and less probative than the 
negative evidence as the Veteran denied bone or joint trouble 
on separation examination and symptoms were not documented 
for many years.  The negative evidence outweighs any evidence 
of continuity.  For this reason, service connection based on 
continuity of symptomatology under 38 C.F.R. § 3.303(b) is 
not established.

As for service connection based on the initial documentation 
after service under 38 C.F.R. § 3.303(d), although the 
Veteran is competent to declare that he experiences ankle and 
heel pain, where as here the determination involves a 
question of medical causation, where a lay assertion on 
medical causation is not competent evidence, Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993), competent medical evidence 
is required to substantiate the claim.  

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis, statement, or 
opinion.  38 C.F.R. § 3.159.  For this reason, the Board 
rejects the Veteran's statements as competent evidence that 
his ankle and heel pain are related to service.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Moreover, the 
Board notes that a VA examiner expressed the opinion in 
November 2005 that the Veteran's current ankle disability was 
less likely than not secondary to parachute jumping during 
active duty; rather, it was most likely due to the Veteran's 
advanced age.  



As the Board may consider only competent medical evidence to 
support its finding on a question of a medical causation, 
where a lay assertion on medical causation is not competent 
evidence, Grottveit v. Brown, 5 Vet. App. 91, 93 (1993), and 
as there is no competent medical evidence that the Veteran 
has a bilateral ankle disability to include a bilateral heel 
disability attributable to service, the preponderance of the 
evidence is against the claim, and the benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Application to Reopen the Claim of Service Connection for 
Bilateral Hearing Loss, 
a Right Hand Disability and Bilateral Knee Disability

Legal Criteria for New and Material Evidence 

An unappealed rating decision is final based on the evidence 
then of record. 38 U.S.C.A. § 7105(c).  New and material 
evidence is required to reopen a previously denied claim.  38 
U.S.C.A. § 5108. 

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

As the claim to reopen was received after August 29, 2001, 
the current regulatory definition of new and material 
evidence under 38 C.F.R. § 3.156 applies. 

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

If new and material evidence is not submitted to reopen a 
previously denied claim, the Board is without jurisdiction to 
adjudicate the merits.  Jackson v. Principi, 265 F.3d 1366, 
1369 (Fed. Cir. 2001).

Procedural History and Evidence Previously Considered
Bilateral Hearing Loss

Service treatment records contain multiple audiologial 
evaluations dated in September 1963, May 1964, September 
1966, and April 1969, which demonstrate hearing acuity within 
normal limits.

On audiological evaluation in September 1963, puretone 
thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
5
0
--
0
LEFT
5
0
--
10


On audiological evaluation in May 1964, puretone thresholds, 
in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
0
-5
--
0
LEFT
5
0
--
0

On audiological evaluation in September 1966, puretone 
thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
-5
-5
5
5
LEFT
-5
-5
10
5

Upon discharge examination dated in April 1969, the Veteran 
denied any history of or current hearing loss.  Clinical 
evaluation of the ears was within normal limits and upon 
audiological evaluation, puretone thresholds, in decibels, 
were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
0
0
0
5
LEFT
0
0
0
0

Post-service, in June 1998, the Veteran submitted a claim of 
entitlement to service connection bilateral hearing loss.  By 
means of a rating decision dated in December 1998, the RO 
denied entitlement to service connection for bilateral 
hearing loss because there were no audiometric findings of 
record that demonstrated hearing loss as defined by VA.  

Additional Evidence
Bilateral Hearing Loss

The current claim on appeal was received in June 2001.  The 
Veteran alleges that his current bilateral hearing loss is 
due to in-service noise exposure.  

The additional evidence presented since the rating decision 
in December 1998 consists of  post-service VA treatment 
records, a March 2004 VA examination report, and a May 2006 
private audiological evaluation.

VA treatment records reveal that the Veteran was not 
prescribed hearing aids until 1998 and that he had a history 
of hazardous noise exposures to include post-service 
employment as a railroad mechanic.  

On VA examination in March 2004, the puretone thresholds, in 
decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
25
60
80
75
LEFT
25
55
85
75

Average puretone thresholds were 60 in the right ear and 60 
in the left ear.  Speech audiometry revealed speech 
recognition ability of 80 percent in the right ear and of 56 
percent in the left ear.  Although the examiner noted that 
the Veteran reported a great deal of military noise exposure, 
some with hearing protection and some without, he noted that 
all of the in-service audiological examinations demonstrated 
hearing within normal limits.  Moreover, the examiner noted 
that the Veteran's post-service employment was as a truck 
mechanic without hearing protection.  The examiner expressed 
the opinion that "it was less likely than not" that the 
Veteran's in-service noise exposure caused the Veteran's 
initial hearing impairment. 

In support of his claim, the Veteran submitted a private 
hearing evaluation report dated in May 2006.  Pure tone 
audiometric examination revealed severe bilateral 
neurosensory hearing loss, poorer in the left ear than the 
right.  Discrimination scores were 80 percent in the right 
ear and 100 percent in the left ear.  Tympanometry was 
normal, bilaterally.  The examiner expressed the opinion that 
with the Veteran's military history of loud noise exposure 
without ear protection, a portion of his bilateral 
neurosensory hearing loss was attributable to his military 
duties and activities.  The audiologist also indicated that 
he had explained to the Veteran that the diabetes mellitus 
played a part in his hearing loss; however, he did not 
believe it was a precipitating factor.  

Analysis
Hearing Loss

The claim of entitlement to service connection for bilateral 
hearing loss was previously denied because of the lack of 
evidence of hearing loss as defined by VA attributable to 
service.  

Here, the additional evidence, to include the May 2006 
private audiological report relates to an unestablished fact 
necessary to substantiate the claim, evidence of current 
hearing loss attributable to service, and it raises an 
additional theory of entitlement, as secondary to service-
connected diabetes mellitus, which raises a reasonable 
possibility of substantiating the claim considering all 
possible in-service causes of the current hearing loss.  As 
the evidence is new and material, the claim is reopened.

Procedural History and Evidence Previously Considered
Right Hand

Service treatment records demonstrate treatment for 
peripheral nerve hypesthesia and paresthesia in the right 
hand after having slept on it in March 1964.  Physical 
examination revealed good pulses and slight hypesthesia of 
the thumb, index, and middle finger tips and palmar aspect.  
The impression was peripheral nerve damage due to an unknown 
cause.  In February 1965, the Veteran sustained penetrating 
gunshot wounds to the right arm when his compound was 
attacked by hostile forces.  Upon discharge in April 1969, 
clinical evaluation of the upper extremities was within 
normal limits.

Post-service VA examination dated in November 1969 revealed 
several small faint scars on the right arm and forearm.  
Flexion and extension of the right hand was normal.  There 
was no evidence of sensory changes in the right hand.  The 
Veteran was diagnosed as having intermittent paresthesia of 
an undetermined etiology of the right hand and fingers.  

In March 1970, the RO held that service connection was not 
warranted for right hand paresthesia because it had not been 
found on the November 1969 VA examination.  Service 
connection was awarded for a healed gunshot wound scar of the 
right arm. 

In June 1980, the Veteran resubmitted his claim of 
entitlement to service connection for a right hand 
disability.

Upon VA examination in June 1980 the examiner noted that the 
Veteran had suffered numerous gunshot wounds to right arm and 
hand during service.  X-rays revealed a minor deformity of 
the ulna and small lucent defect in the proximal end of the 
middle phalanx of the right fourth finger, probably 
representing a small benign cyst.  No significant changes 
were seen.  

In July 1980, the RO denied entitlement to service connection 
was denied for a right hand disability because it was 
confirmed by the medical evidence many years after the 
Veteran's discharge from service.

In June 1998, the Veteran attempted to reopen his claim.  

Upon VA examination dated in October 1998, there was evidence 
of decreased function.  There was a decrease in digit and 
hand extension and a decrease of flexion of the index, 
middle, and ring fingers.  Flexion of the right hand was 
limited to 60 degrees.  Grip strength was limited to 3-/5.  
The Veteran was diagnosed as having functional loss of the 
right hand. 

In December 1998, the RO determined that new and material 
evidence had not been submitted to reopen the claim of 
entitlement to service connection for paresthesia of the 
right hand.  

Additional Evidence 
Right Hand Disability

The current claim on appeal was received in June 2001.  The 
additional evidence of record includes a February 2004 VA 
examination report.

Upon VA examination dated in February 2004, the Veteran had 
full range of motion of the right hand with significant 
laboring.  He could punch, pull, twist, turn, probe, and 
express.  The examiner noted that it took him along time to 
make a fist.  All fingers, however, could approximate the 
median transverse fold of the hand and the thumb and the 
thumb could approximate the media transverse fold of the 
hand.  

The Veteran had difficulty writing with his right hand and 
his grip strength was decreased.  There was full range of 
motion of the right wrist.  There was pain on palpation of 
the second and third metacarpophalangeal joints of the right 
hand, palmar aspect.  X-rays demonstrated moderate 
osteoporosis.  Bony structures, however, appeared intact.  
There was a slight narrowing of the metacarpophalangeal 
joints of the first, second, and third fingers, as well as 
the proximal interphalangeal joint of the index finger and of 
the radiocarpal joint space of the thumb.  Soft tissues were 
unremarkable.  The Veteran was diagnosed as having moderate 
osteoarthritis of the right hand. 

Analysis
Right Hand Disability

As the claim was previously denied because of the lack of 
evidence of a chronic right hand disability during service or 
evidence of a right hand disability attributable to service, 
and as the additional evidence does not relate osteoporosis 
or arthritis of the right hand to an injury or disease or 
event to service, the evidence does not relate to 
unestablished fact necessary to substantiate the claim, that 
is, evidence of a chronic disability attributable to service.  
As the evidence does not raise a reasonable possibility of 
substantiating the claim, the evidence is not new and 
material evidence to reopen the claim under 38 C.F.R. § 
3.156.  

Procedural History and Evidence Previously Considered
Bilateral Knee Disability
 
Service treatment records are silent as to complaints of , 
treatment for, or a diagnosis of a right knee disability.  As 
to his left knee, the Veteran bruised a tendon when he hit 
the back of his left knee after a jump in October 1949.  In 
December 1952, the Veteran reinjured his left knee while 
skiing; he was diagnosed as having a left knee sprain.  On 
his April 1969 discharge examination, the Veteran denied any 
bone, joint, or other deformity or a "trick" or locked 
knee.  Clinical evaluation of the lower extremities was 
within normal limits.

Post-service, in November 1969, the Veteran underwent a VA 
examination that demonstrated that right knee was active and 
left knee jerk was decreased.  

In June 1980, the Veteran submitted his original claim of 
entitlement to service connection for a right knee 
disability.  

Upon VA examination in June 1980, the Veteran exhibited full 
range of motion in both knees.  There was no evidence of 
crepitus, swelling, or deformity.  The Veteran was able to 
squat and arise without difficulty.  

In July 1980, the RO denied entitlement to service connection 
for a right knee disability because there was no evidence of 
a right knee disability until many years after the Veteran's 
discharge from service.

In June 1998, the Veteran submitted a claim of entitlement to 
service connection for a bilateral knee disability.  The only 
additional evidence associated with the record were VA 
treatment records. 

In December 1998, the RO determined that new and material 
evidence had not been submitted to reopen the claim of 
entitlement to service connection for a right knee disability 
because the additional VA treatment records did not 
demonstrate treatment for a right knee disability.  
Additionally, service connection was denied for a left knee 
disability because there was no evidence of a permanent 
residual or chronic left knee disability.  

Additional Evidence
Bilateral Knee Disability

The current claim on appeal was received in June 2001.  The 
additional evidence associated with the record includes 
additional VA treatment records.



In March 2006, a VA physician stated that the etiology of the 
Veteran's current knee disease was probably multifactorial; 
however, it could certainly have been caused and or 
aggravated by his duties as a paratrooper.  The same 
treatment provider, in October 2006, noted the presence of 
knee pain probably due to age and years of paratrooping.  
Associated x-rays demonstrated possible mild narrowing of the 
right knee medial compartment and minimal osteophyte 
formation of the knees.  

Analysis
Bilateral Knee Disability

The claim of entitlement to service connection for a 
bilateral knee disability was previously denied because of 
the lack of evidence of a nexus to service.  Here, additional 
VA treatment records relate to an unestablished fact 
necessary to substantiate the claim, evidence of a current 
bilateral knee disability possibly attributable to service, 
which raises a reasonable possibility of substantiating the 
claim considering all possible in-service causes of the 
current bilateral knee disability.  As the evidence is new 
and material, the claim is reopened.

Claim for Increase 
Diabetes Mellitus

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule).  The 
percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
Separate Diagnostic Codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. App. 
119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

The Veteran's service-connected diabetes mellitus has been 
assigned an initial disability rating under Diagnostic Code 
7913.  The criteria for the next higher rating under 
Diagnostic Code 7913, 40 percent, are insulin dependence, 
restricted diet, and regulation of activities.

Competent medical evidence is required to establish 
"regulation of activities," namely, avoidance of strenuous 
occupational and recreational activities, for a 40 percent 
rating under Diagnostic Code 7913.  Camacho v. Nicholson, 21 
Vet. App. 360, 364 (2007).

The Board notes that under Note 1 to 38 C.F.R. § 4.119, 
Diagnostic Code 7913, the RO has already rated separately the 
complications of diabetes mellitus, namely, coronary artery 
disease and diabetic retinopathy with cataracts.

Upon VA examination dated in May 2007, the Veteran indicated 
that in the past 12 months he had experienced three 
hypoglycemic episodes.  The Veteran, however, denied any 
episodes of ketoacidosis.  The Veteran's weight had been 
stable in the past 12 months.  The Veteran stated that 
diabetes had a mild effect on his activities of daily living; 
however, it had no effect on showering, dressing, toileting, 
or grooming.  The Veteran was diagnosed as having clinically 
stable, insulin requiring, diabetes mellitus, type II.  



In January 2009, the Veteran has testified that he injects 
himself once a day with 35 units of insulin.  He stated that 
his diabetes affected the circulation in his legs and that he 
experienced constant swelling and changing of color of his 
ankles and feet.  The Veteran denied any hospitalizations in 
past 12 months due to diabetes.  The Veteran stated that he 
was supposed restrict his activities, but he did not indicate 
that it had been prescribed by a physician.      

Although the Veteran is insulin dependent and he has received 
dietary counseling, suggesting a restricted diet, regulation 
of activities, that is, avoidance of strenuous occupational 
and recreational activities, has not been established by the 
medical evidence as no health-care provider has instructed 
the Veteran to avoid strenuous occupational and recreational 
activities.  

Since there is no medical evidence that the Veteran's 
activities are regulated, the criteria the next higher rating 
under Diagnostic Code 7913 have not been met.  As the 
preponderance of the evidence is against the claim for 
increase, 
the benefit-of-the-doubt standard does not apply.  38 C.F.R. 
§ 5107 (b).


ORDER

Service connection for a bilateral ankle disability to 
include a bilateral heel disability is denied.

As new and material evidence has been presented, the 
application to reopen the claim of service connection for 
bilateral hearing loss is reopened, and to this extent only 
the appeal is granted.

As new and material evidence has not been presented, the 
application to reopen the claim of service connection for a 
right hand disability is not reopened, and the appeal is 
denied. 

As new and material evidence has been presented, the 
application to reopen the claim of service connection for a 
bilateral knee disability is reopened, and to this extent 
only the appeal is granted.

An initial rating higher than 20 percent for diabetes 
mellitus is denied.


REMAND

Although the claims of service connection for bilateral 
hearing loss and a bilateral knee disability are reopened, 
the Board determines that further evidentiary development is 
required before considering the merits of the claims.

On the claim for increase for coronary artery disease, the 
Veteran was last afforded a VA examination in May 2007.  A 
review of record, however, reveals that the Veteran was 
hospitalized in November 2008 with complaints of confusion.  
As this hospitalization may signal a material change in the 
symptomatology associated with the Veteran's coronary artery 
disease, a reexamination is required.  38 C.F.R. § 3.327(a).

On the claim for increase for posttraumatic stress disorder, 
in February 2008, the Veteran submitted a timely notice of 
disagreement to initial rating of 30 percent.  In a rating 
decision in May 2008, the RO confirmed and continued the 
previously assigned initial disability rating of 30 percent.  
As the RO, however, has not had the opportunity to issue a 
statement of the case addressing the claim, the Board is 
required to remand the claim to the RO.  Manlicon v. West, 12 
Vet. App. 238, 240-41 (1999).



Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran a VA audiology 
examination to determine whether it is at 
least as likely as not that the Veteran's 
current hearing loss is aggravated, that 
is, either caused by or made worse by the 
service-connected diabetes mellitus.

In the context of "made worse by," the 
term "aggravation" means a permanent 
increase in severity, that is, a worsening 
of the underlying condition not due to the 
natural progress as contrasted to a 
worsening of symptoms. 

In formulating the opinion, the examiner 
is asked to consider that the term "at 
least as likely as not" does not mean 
"within the realm of possibility."  
Rather, it means that the weight of the 
medical evidence both for and against the 
causation is so evenly divided that it is 
as medically sound to find in favor of 
causation as it is to find against 
causation.  

The claims folder should be made available 
to the examiner.

2. Afford the Veteran a VA orthopedic 
examination to determine if the Veteran 
has a bilateral knee disability.  If a 
bilateral knee disability is present, the 
examiner is asked to express an opinion as 
to whether the bilateral knee disability 
is at least as likely as attributable to 
the Veteran's period of service to include 
his training as a paratrooper. 

Also the examiner is asked to consider 
that the term "at least as likely as 
not" does not mean "within the realm of 
possibility."  Rather, it means that the 
weight of the medical evidence both for 
and against the conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against causation.

The claims folder should be made available 
to the examiner.

3. Afford the Veteran a VA examination to 
determine the current severity of his 
service-connected coronary artery disease.  
The examiner should indicate whether 
examination shows a workload of 5 METs or 
fewer, resulting in dyspnea, fatigue, 
angina, dizziness, or syncope; or left 
ventricular dysfunction with an ejection 
fraction of 50 percent or less.  

The claims folder should be made available 
to the examiner.

4. After the above development is 
completed, adjudicate the claims.  If any 
benefit remains denied, furnish the 
Veteran and his representative with a 
supplemental statement of the case and 
return the case to the Board.

5. Furnish the Veteran a statement of the 
case on the claim for an initial 
disability rating higher than 30 percent 
for posttraumatic stress disorder.  In 
order to perfect an appeal of the claim, 
the Veteran must still timely file a 
substantive appeal.





The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
George E. Guido, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


